 

United States District Cow Gaqse%-29:6"00013-SP Document1 Filed 01/10/17" eae SPOT RP EAE eM NSE: 1

Violation Notice

 

 

ce ]O

 

 

 

 

1) Aor

 

 

AT

 

 

Wedd Ma alu oA Pear Iiin!]| ORs An
7578055 Ruz leas |
TAL ARE CHARGED WITH THE FOLLOW IAG HOLA T IGM
ny Se eee Foie yu FR - ec w Gucw 4
as Push Ft =
§ ca
ao IOfAifaoe 3 cr
ce! ieee
BUSS Seep, tS
Cte Deserta Fark Ba 5a Steg: huiKe| ok

Pe Ady SCH I}

   

7 Lorl Amine

Rite

ae

 

Tey “l=. Fae

 

& Flr! Boek * 5 CHCCHED. 12uU

BUST S=PEAR IM COLA orc
THA TEL CTH ek 2 oe eta

PAY THIS AMICMIMT —

 

   
 
 
 

IF BOE BIS CYECKED TOL MUGT
PARLE” INDIA TEG BSL

PESR iM OURAT.
CH cae Se Yd

eile Aric

  

 

YOUR COURT DATE

Vr cul epee oe ca eer. yo ed Ea cid ad es so pce et Lip eo

Dass kee

6£-01 SLOG LE NVOS DAD

“FORT IRWIN COURTHESL SE
SLU STREET. BLOG 3 ia
FORT LEWIN A Gyn
CTA Feast

T i

Tmeihi:an:

TBD

 

kay clang myn ees, an hea “ran ar gamcy hh ASI yori pew and sekor SP
[prams cc appear ker fe raging ol Sten ein eo ed GS AM cod ea Sa

ns
B Deena Slit AUIS
‘ane Cah samy V0 ope

Eo

a atreet WSC Burnie |

lataiaihalon ode 2 POL white exercising sy duties aoa

IW TITS Tt cM oar Ine aa en CMB OW ta eee

Piet batts te GYSSR Soler ey 1 en
fee oe dewetting
toe B test a ek
_—..- dota ee eg A et
“pa eer
ee A ee be ae PT
ie. FAL. Sad ae) led it sess

A z, flo

bya fed 2, Ping eld Pre fins bay

we, PI we ke ok Bee tet

 

 

G maz fet) cae
x Leal ft fon 4

 

 

 

 

 

 

 

 

 

Thi ROI BIRR Le BS bude LEP:

 

o * Ay PePeeHel Sb tervadon ny porsconal iraasbp_alin
ea : Inftecmadion sunpaired bo oe Bera Tuy Red opr eb Lice
a oiher (aplein Bos
tT! dedere undey poretty cl perry Ihead bee orton ach | fe sed Pe alae pd ae
he dace oe adabon meiosis rue and cornet ir tho neal od ey end ge
me =o ae

he fal glee aaa meee

Date {rimbddiyye Cera. Shgrelins

pz ‘a

Ser Tobable GaUBe heb baer alated [ov ia ee ueread of a werent

om
_ Executed on.
=

 

Gate imi lay WS Magietratea Juche

HAEMAT = pageecoue mualarel babe in beddenh FA Bo ee epee
GOL * Genmardel hericene: Ge = Commas alti iba Ir ingen
